Fearer, J. The original claim of Clinton O. Sims was filed in this Court on December 24,1958. On September 12, 1960, a motion to intervene was filed on behalf of the Allstate Insurance Company by Messrs. Fitzgerald, Petrucelli and Simon. Attached to the motion is a subrogation agreement, which was signed by Clinton 0. Sims in the amount of $403.25, representing the amount of money that the Allstate Insurance Company paid to Clinton 0. Sims under the collision portion of his policy on a 1956 Ford. The original claim filed was for damages to the 1956 Custom Ford of claimant, Clinton 0. Sims, arising out of an automobile accident with a U. S. Army truck driven by Nolan A. Baity, a soldier with the rank of private, of the 178th Regimental Combat Team Headquarters Battery 184 F.A. It is alleged in the complaint that Private Baity drove and operated said truck in a negligent manner, causing it to collide with the automobile of claimant, Clinton 0. Sims, on July 1, 1958, which said automobile was parked on 35th Street near the intersection of Indiana Avenue, in Chicago, Cook County, Illinois. This case was heard by Herbert G. Immenhausen, one of the Commissioners of this Court, on April 15,1959, who found the proximate cause of the damage to claimant’s automobile was the negligence of Nolan A. Baity, and recommended assessing damages covering cost of repairs of $623.66 and car rental of $72.00, making a a total of $695.66. Respondent offered a Departmental Report, which substantiated the claim. Inasmuch as Allstate Insurance Company has been allowed to intervene under its subrogation agreement with claimant, Clinton 0. Sims, and an order has been signed permitting such intervention, it is, therefore, the order of this Court that an award be made to Clinton 0. Sims in the amount of $292.41 for the damages he sustained. An award is also hereby made to Allstate Insurance Company for the amount of $403.25, which it has paid to Clinton 0. Sims.